Citation Nr: 0939934	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to nonservice-connected 
Department of Veterans Affairs (VA) death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant's spouse had verified active service with the 
New Philippine Scouts from August 1946 to May 1949.  He died 
in July 1988.  The appellant claims entitlement to 
nonservice-connected death pension benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a letter determination dated in August 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service of the appellant's spouse is verified by the 
service department as having been with the New Philippine 
Scouts from August 1946 to May 1949; there is no evidence or 
information to suggest additional active service or that the 
verified active service has been mischaracterized.

2.  In a Board decision dated in July 2004, the Board found 
that new and material evidence had not been received to 
establish the appellant's basic eligibility for nonservice-
connected death pension benefits. 

3.  Evidence received since the July 2004 Board decision does 
not raise a reasonable possibility of substantiating legal 
entitlement to nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The July 2004 Board decision that continued the denial of 
basic eligibility for VA nonservice-connected death pension 
benefits was final when issued.  
38 U.S.C.A. § 7104 (West 2002).    

2.  Evidence received since the July 2004 Board decision that 
continued the denial of basic eligibility for VA nonservice-
connected death pension benefits, which was the last final 
denial with respect to this issue, is not new and material; 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b).  Proper VCAA notice as 
originally construed must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the VA Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (as it amends 38 C.F.R. 
§ 3.159(b)(1), effective May 30, 2008).

A May 2007 VCAA letter informed the appellant that basic 
eligibility for nonservice-connected disability or death 
pension could be shown to exist if her deceased spouse served 
in a regular component of active military service of the 
United States Armed Forces for a period of 90 days or more, 
one day of which must have been during wartime.  Moreover, 
she was specifically informed that "[s]ervice with the 
Commonwealth Army (USAFFE), including the recognized 
guerillas, or the new Philippine Scouts does not meet this 
requirement."  (Emphasis in original.)  She was additionally 
provided a full-page notice as to the more general 
requirements to establish death pension benefits.  The VCAA 
letter explained the evidence necessary to substantiate her 
claim as well as her and VA's respective duties for obtaining 
evidence.  Here, the VCAA notice was provided in May 2007, 
prior to issuance of the letter determination on appeal.  

The May 2007 VCAA letter did not specifically take the format 
as indicated by the United States Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  That is, the letter did not describe what type of 
evidence would be considered "new" and "material," or provide 
notice that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
entitlement to nonservice-connected pension benefits that 
were found insufficient in the previous denial.  However, the 
Board finds that a reasonable person would have known based 
on the notice received, the statement of the case issued in 
this matter, and the full panoply of notice and adjudicative 
documents provided over the appellant's history of this and 
earlier claims, that she needed to submit evidence at least 
suggesting that her spouse had service other than with the 
New Philippine Scouts in order to reopen her claim.  She has 
acknowledged repeatedly, and does not contend otherwise, that 
her deceased spouse had service with the New Philippine 
Scouts and no additional service.  (See, e.g., Notice of 
Disagreement received in November 2007; statement in support 
of claim received in April 2007.)  Further, a letter dated in 
September 2004 indicates actual knowledge, specifically 
expressed, on the part of the appellant that her claim 
continued to be denied because her husband had only service 
with the New Philippine Scouts.  She has submitted repeated 
claims over the years demonstrating this knowledge, and has 
been informed of this fact by VA letters on numerous 
occasions.  In light of the fact that a reasonable person 
would have understood what was required to reopen her claim, 
and that she has demonstrated actual knowledge as to what was 
required to substantiate her claim and why her claim had been 
repeatedly denied over many years, the Board finds that VA 
omission of notice that specifically conforms to the type of 
notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 
(2006), is no more than harmless, non-prejudicial error.

Additionally, the appellant has not been informed as to the 
manner in which effective dates are assigned in connection 
with the award of VA nonservice-connected death pension 
benefits.  Nevertheless, because the Board has herein denied 
the claim, the effective date aspect of the claim is moot.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As will be discussed further below, under the undisputed 
facts of this case, the appellant cannot establish legal 
eligibility for VA nonservice-connected death pension 
benefits.  Thus, further notice as to what would be required 
to substantiate her claim would service no useful purposes 
and would result in no reasonably possibility of 
substantiating her claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

With regard to the duty to assist, the claims file contains 
the appellant's writings and testimony, evidence from her 
spouse provided during his lifetime, and service department 
documentation of service and verification by the service 
department of the claimed service.  There is no indication or 
allegation that the appellant's spouse had other than service 
with the New Philippine Scouts.  Thus, there is no reasonable 
possibility that further development would result in 
substantiation of the appellant's claim for nonservice-
connected pension benefits.  In Capellan v. Peake, 539 F.3d 
1373, 1381-82 (Fed. Cir. 2008), the U.S. Court of Appeals for 
the Federal Circuit held that, pursuant to both 38 C.F.R. § 
3.203(c) and the Secretary's statutory duty to assist (as set 
forth in 38 U.S.C.A. § 5103A), new evidence submitted by a 
claimant in support of a request for verification of service 
from the service department must be submitted to the service 
department for review; however, in this case, no evidence has 
been received in support of a request to verify the 
appellant's spouse's service, and there is no dispute as to 
the dates and nature of the service. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include cases such 
as this one, where the claimant is ineligible for the benefit 
sought because of lack of qualifying service or lack of 
veteran status.  38 C.F.R § 3.159(d).

Qualifying Service for Nonservice-connected Death Pension 
Benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  See 38 
C.F.R. § 3.6(a),(b).  "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  See 38 C.F.R. § 3.1.  

Generally, persons with service in the U.S. Army Forces in 
the Far East (USAFFE), including the recognized guerrillas, 
or service with the New Philippine Scouts under Public Law 
190, 79th Congress, shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to 
nonservice-connected disability pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b),(c),(d).

More specifically for purposes of this case, persons enlisted 
in the Philippine Scouts between October 6, 1945, and June 
30, 1947, inclusive, were called "New" Philippine Scouts.  
See Laruan (Honorato) v. Principi, 4 Vet. App. 100, 101 
(1993).  Pursuant to statutory law, service in the "New" 
Philippine Scouts was not active military, naval, or air 
service for purposes of qualifying for VA benefits except for 
certain specified benefits.  See 38 U.S.C.A. § 107(b).  
Pension, or "death pension" for a surviving spouse is not a 
specified benefit, so it is not available to a surviving 
spouse of a former "New" Philippine Scout.  See 38 U.S.C.A. 
§ 107(b); Manlincon v. West, 12 Vet. App. 238, 240 (1999) 
(widow of Veteran of New Philippine Scouts not entitled to 
nonservice-connected death pension because Veteran's service 
is not considered qualifying active service for VA pension 
benefits).    

To establish entitlement to the nonservice-connected pension 
benefits sought on appeal, the evidence would have to show 
that the appellant had service in a "regular" component of 
the United States Armed Forces, also referred to as the "Old 
Philippine Scouts" or the "Regular Philippine Scouts."  
See 38 C.F.R. § 3.40(a) ("Regular Philippine Scouts" are 
eligible for pension, compensation, dependency and indemnity 
compensation, and burial benefits) (emphasis added).  

By contrast, 38 C.F.R. § 3.40(b) provides that  "Other 
Philippine Scouts," to include all those who served during 
the period from October 6, 1945 to June 30, 1947 (i.e., New 
Philippine Scouts), are eligible for compensation and 
dependency and indemnity compensation benefits, but does not 
provide for eligibility for pension benefits.   

The Court has held that findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
August 1987, during the appellant's spouse's lifetime, the RO 
obtained from the service department certification that the 
appellant's spouse had service as a New Philippines Scout 
from August 1946 to May 1949.  As discussed above, this 
service is sufficient to establish basic eligibility for VA 
compensation and dependency and indemnity compensation 
benefits, but not for nonservice-connected death pension 
benefits as sought by the appellant.  See 38 C.F.R. 
§ 3.40(b).  The appellant has not disputed the dates or 
nature of her deceased spouse's service.

New and Material Evidence

The appellant's claim for nonservice-connected pension 
benefits has been denied on multiple prior occasions.  In a 
decision dated in July 2004, the Board found that new and 
material evidence had not been received to reopen the 
appellant's claim of basic eligibility for VA nonservice-
connected death pension benefits.  (The Board notes as a 
matter of public record that its July 2004 decision was 
affirmed by the Court of Appeals for Veterans Claims in March 
2006.)  The Board's July 2004 decision was final when issued.  
See 38 U.S.C.A. § 7104 (West 2002).  This is the most recent 
final denial of the appellant's claim.

A determination that becomes final is generally not subject 
to revision except on the receipt of new and material 
evidence.  See 38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).
 
New evidence means more than evidence that has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

As noted above, the appellant has sought claims for VA 
nonservice-connected death pension benefits on several 
occasions.  At the time of the most recent final denial, 
issued by the Board in July 2004, there was of record the 
certification by the service department of the deceased 
spouse's service as a Philippine Scout from August 1946 to 
May 1949; a letter dated in May 1949 from the Headquarters 
Philippines Command to the appellant's spouse, stating that 
he "served well and faithfully as a Philippine Scout," and 
an "Army of the United States Separation Qualification 
Record" containing identifying information and indicating 
that the appellant's spouse served from August 1946 to May 
1949.   Also of record were numerous assertions of the 
appellant that her spouse served with the New Philippine 
Scouts and that based on this service she should be eligible 
for VA nonservice-connected death pension benefits.

Since the issuance of the Board's July 2004 decision, no new 
evidence or contention has been received to indicate or 
suggest that the appellant's spouse had "active service" 
other than service with the New Philippine Scouts.  In 
correspondence received in April 2007, she asserted 
specifically that her spouse had recognized service with the 
New Philippine Scouts and requested nonservice-connected 
pension benefits based on this service.  She continued this 
contention in a notice of disagreement received in November 
2007.  At her July 2009 Board hearing, she confirmed her 
understanding that her spouse had service in the New 
Philippine Scouts from August 1946 to May 1949 and did not 
allege or suggest the possibility of any additional active 
service.

The evidence of record, as it was at the time of the July 
2004 Board decision and as it is today, shows that the only 
service of the appellant's spouse was with the New Philippine 
Scouts; thus, it does not show qualifying service for the 
purpose of VA nonservice-connected death pension benefits.  
See 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b); Manlincon v. 
West, 12 Vet. App. at 240.  The appellant's newly received 
descriptions of her spouse's service with the New Philippine 
Scouts from August 1946 to May 1949 are no more than 
redundant or cumulative of information already of record, and 
verified by the service department, at the time of the July 
2004 Board decision.  There is no factual dispute and no new 
information or allegation as to the dates or nature of the 
appellant's spouse's active service.  No new relevant factual 
information has been received, and the newly received 
statements, testimony and information of the appellant raise 
no reasonable possibility of substantiating her claim.  Thus, 
new and material evidence has not been received with respect 
to the claim for VA nonservice-connected death pension 
benefits.  Accordingly, reopening of the claim is not 
warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received to reopen a 
claim of legal entitlement to VA nonservice-connected death 
pension benefits; the appeal is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


